      Case 2:19-cv-02093-NJB-MBN Document 57 Filed 05/04/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

BERTHA PELLEGRIN                                                   CIVIL ACTION


VERSUS                                                             CASE NO. 19-2093


BP EXPLORATION & PRODUCTION                                        SECTION: “G”(5)
INC. ET AL.

                                            ORDER

        In this litigation, Plaintiff Bertha Pellegrin (“Plaintiff”) seeks to recover damages from

Defendants BP Exploration and Production, Inc. and BP America Production Company

(collectively, “BP”) for injuries she allegedly sustained while working in the response effort to

the Deepwater Horizon oil spill.1 Before the Court is “Plaintiff’s Motion to Stay.” 2 Defendants

oppose the motion. 3 Considering the motion, the memoranda in support and opposition, the

record, and the applicable law, the Court grants the motion.

                                         I. Background

       This case arises out of the Deepwater Horizon oil spill that occurred on April 20, 2010. 4

On January 11, 2013, United States District Judge Carl J. Barbier, who presided over the

multidistrict litigation arising out of the Deepwater Horizon incident, approved the Deepwater




       1
           Rec. Doc. 1.
       2
           Rec. Doc. 50.
       3
           Rec. Doc. 52.
       4
           Rec. Doc. 1.


                                                1
       Case 2:19-cv-02093-NJB-MBN Document 57 Filed 05/04/21 Page 2 of 6




Horizon Medical Benefits Class Action Settlement Agreement (“MSA”). 5 The MSA includes a

Back-End Litigation Option (“BELO”) that allows certain class members, including clean-up

workers who follow certain procedures set forth in the MSA, to sue BP for later-manifested

physical conditions. 6

       Plaintiff filed a BELO Complaint in the United States District Court for the Eastern District

of Louisiana on March 6, 2019. 7 In the Complaint, Plaintiff alleges that she was exposed to “oil,

dispersants, and other harmful chemicals” while performing “Response Activities” to the

Deepwater Horizon oil spill as a “Clean-up Worker.” 8 Plaintiff claims that this alleged exposure

resulted in “permanent injuries and [Plaintiff] was first diagnosed with Lichen Simplex Chronicus

on July 27, 2017.” 9

       On September 12, 2019, this case was transferred from Judge Barbier (Section “J” of this

Court) and randomly reallotted to Chief Judge Nannette Jolivette Brown (Section “G” of this

Court). 10 On March 22, 2021, Plaintiff filed the instant motion to stay. 11 In the motion, Plaintiff

seeks to stay this case for 90 days. 12 On April 1, 2021, BP filed an opposition to the instant




       5
            See Brown v. BP Expl. & Prod. Inc., 2019 WL 2995869, at *1 (E.D. La. July 9, 2019).
       6
            Id.
       7
            Rec. Doc. 1.
       8
            Id. at 5–6.
       9
            Id. at 6.
       10
            Rec. Doc. 9.
       11
            Rec. Doc. 50.
       12
            Id. at 1. Plaintiff also requests a status conference at the expiration of the proposed stay.


                                                            2
       Case 2:19-cv-02093-NJB-MBN Document 57 Filed 05/04/21 Page 3 of 6




motion. 13

                                      II. Parties’ Arguments

A.      Plaintiff’s Arguments in Support of the Motion to Stay

        Plaintiff requests that the Court stay the instant case for a period of 90 days because on

February 23, 2021, Plaintiff filed a Notice of Intent to Sue (“NOIS”) raising a new claim of a Later

Manifested Medical Condition (“LPMC”) arising out of the oil spill at issue in this litigation.14

Specifically, Plaintiff alleges a new medical condition of Atopic Dermatitis diagnosed on January

20, 2020. 15 According to Plaintiff, the new claim must first be considered by the Claims

Administrator during the pre-suit process set forth by the MSA. 16 Plaintiff contends that the pre-

suit procedure will take at least 90 days and if the claim is not resolved during the pre-suit process,

Plaintiff is permitted under the MSA to bring the new claim in the instant litigation. 17 Therefore,

Plaintiff requests a stay to effectively adjudicate all claims involving the parties to the instant

action. 18

B.      BP’s Arguments in Opposition to the Motion to Modify the Scheduling Order

        In opposition to the instant motion, BP argues that a stay is “inappropriate and futile”

because Plaintiff’s NOIS is untimely under the MSA, meaning that Plaintiff’s new medical claim




        13
             Rec. Doc. 52.
        14
             Rec. Doc. 50-1 at 3.
        15
             Id.
        16
             Id. at 2–3.
        17
             Id. at 3–4.
        18
             Id. at 4.


                                                  3
        Case 2:19-cv-02093-NJB-MBN Document 57 Filed 05/04/21 Page 4 of 6




“will not survive the claims administration process” or the “120-day process for new BELO

lawsuits.” 19 According to BP, Plaintiff will suffer no hardship from a denial of the stay request. 20

                                              III. Law and Analysis

         Pursuant to United States Supreme Court and Fifth Circuit precedent, it is well settled that

a district court has the inherent power to “control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants,” 21 and that this authority

includes the district court’s wide discretion to grant a stay in a pending matter. 22 “Proper use of

this authority ‘calls for the exercise of judgment, which must weigh competing interests and

maintain an even balance.’” 23 On a motion to stay a proceeding, the moving party bears the burden

to show that a stay is warranted. 24 As the Fifth Circuit has held, when “the interests of justice

seem[] to require such action,” a court may exercise its discretion to stay civil proceedings,

postpone discovery, or impose protective orders and conditions. 25 The Supreme Court has

instructed that a party requesting a stay “must make out a clear case of hardship or inequity in

being required to go forward if there is even a fair possibility that the stay would harm another



         19
              Rec. Doc. 52 at 5.
         20
              Id. at 6.
         21
              Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
         22
              In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990).
         23
              Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting Landis, 299 U.S. at 254–
55).
        24
           See Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir. 1982); Drummond v. Fulton Cty. Dep’t of Family &
Children’s Servs., 532 F.2d 1001, 1002 (5th Cir. 1976).
         25
            United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); see also Mayo v. Tri-Bell Indus., 787 F.2d 1007, 1012
(5th Cir. 1986).


                                                          4
       Case 2:19-cv-02093-NJB-MBN Document 57 Filed 05/04/21 Page 5 of 6




party.” 26 Nonetheless, “these considerations are counsels of moderation rather than limitations

upon power.” 27

        Here, the Court finds that Plaintiff has shown that a stay of this matter is warranted. Under

the MSA, claimants are only allowed to file a BELO action after the Claims Administrator

determines that the NOIS complies with the terms of the MSA and after BP declines to mediate

the claim. 28 Plaintiff submitted a new NOIS to the Claims Administrator on February 23, 2021. 29

The Claims Administrator issued a notice of BP’s election not to mediate on April 23, 2021. 30 The

notice issued by the Claims Administrator states that Plaintiff must file any BELO lawsuit within

six months of the date of this notice pursuant to the terms of the MSA.31 Allowing the case to

proceed before Plaintiff is afforded an opportunity to amend the complaint could result in

duplicative litigation, and it is unclear whether Plaintiff would be barred from raising these claims

in subsequent litigation. Therefore, the Court finds that a stay would promote judicial economy

and efficient administration of this case.

        BP argues that a stay is not warranted because Plaintiff’s second NOIS was untimely and

will be denied by the MSA Claims Administrator. However, the notice issued by the MSA Claims

Administrator in response to the NOIS filed by Plaintiff on February 23, 2021 states that Plaintiff



        26
           Ates v. Delta Air Lines, Inc., No. 15-3228, 2015 WL 5774979, at *3 (E.D. La. Sept. 30, 2015) (Brown, J.)
(citing Landis, 299 U.S. at 255).
        27
             Id. (citing Landis, 299 U.S. at 255) (internal quotation marks omitted).
        28
             MDL No. 2179, Rec. Doc. 6427-1 § II.UUU., at 21.
        29
             Rec. Doc. 50-1 at 2.
        30
             Rec. Doc. 53-1 at 1.
        31
             Id.


                                                            5
      Case 2:19-cv-02093-NJB-MBN Document 57 Filed 05/04/21 Page 6 of 6




may proceed to file a BELO lawsuit for the claim based on the LPMC of Atopic Dermatitis.

       For these reasons, the Court will exercise its discretion and stay this matter for 90 days.

Accordingly,

       IT IS ORDERED that the “Plaintiff’s Motion to Stay” filed by Plaintiff Bertha Pellegrin32

is GRANTED and this matter is STAYED and ADMINISTRATIVELY CLOSED for a period

of 90 days from the date of this Order.

       IT IS FURTHER ORDERED that upon the expiration of 90 days from the date of this

Order, the parties are to provide an update to the Court regarding the status of Plaintiff’s BELO

lawsuit. At that time, the parties may also request a status conference with the Court.

                                     3rd day of May, 2021.
       NEW ORLEANS, LOUISIANA, this ______




                                              _________________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




       32
            Rec. Doc. 50.


                                                 6
